DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,248,523 to Dalal et al. (“Dalal”).
Regarding claim 1, Dalal discloses a method of replication in a distributed storage system (see col. 1, lines 36-40), performed by the distributed storage system, the method comprising:
managing a first index for data or metadata in a first storage system, the first storage system having a first partitioning scheme (see col. 8, lines 14-19; the production cluster stores a primary instance of a data set distributed according to a first partitioning scheme);
managing a second index for data or metadata in a second storage system, the second storage system having a second partitioning scheme differing from the first partitioning scheme (see col. 11, lines 24-33, a copied instance of the dataset is stored in the computing device; additionally, see col. 11, lines 60-65, the copied instance is managed according to a second partitioning scheme corresponding to the nodes of the testing cluster);
replicating the data or metadata from the first storage system to the second storage system (see col. 11, lines 24-33, a copied instance of the data set is derived from the primary instance of the dataset and stored at the computing device);
translating an identifier of the data or metadata from the first storage system and mapping the replicated data or metadata into the second partitioning scheme, via the translating of the identifier of the data or metadata from the first storage system (see col. 11, lines 60-65, the copied instance is partitioned according to the second partition scheme translates the mapping of dataset on the primary cluster into a mapping for the testing cluster).
Regarding claim 8, Dalal discloses a tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising:
replicating data or metadata from a first storage system having a first partitioning scheme to a second storage system having a second, differing partitioning scheme (see col. 11, lines 24-33, a copied instance of the data set is derived from the primary instance of the dataset and stored at the computing 
performing a transformation on an identifier of the data or metadata from the first storage system and using a result of the transformation on the identifier of the data or metadata from the first storage system to map the data or metadata from the first storage system into the second partitioning scheme, in the replicating to the second storage system (see col. 11, lines 24-33, a copied instance of the dataset is stored in the computing device; additionally, see col. 11, lines 60-65, the copied instance is managed according to a second partitioning scheme corresponding to the nodes of the testing cluster).
Regarding claim 15, Dalal discloses a storage system, comprising:
storage memory (see col. 6, lines 60-62, production cluster stores the data set in the nodes); and
one or more processors (computing device 202), configurable to:
replicate data or metadata from a first storage system having a first partitioning scheme to a second storage system having a second, differing partitioning scheme (see col. 11, lines 24-33, a copied instance of the data set is derived from the primary instance of the dataset and stored at the computing device; see also col. 11, lines 60-65, the copied instance is partitioned according to a second partitioning scheme);
perform a transformation on an identifier of the data or metadata from the first storage system and map the data or metadata from the first storage system into the second partitioning scheme, using a result of the transformation, to replicate the data or metadata to the second storage system (see col. 11, lines 24-33, a copied instance of the dataset is stored in the computing device; additionally, see col. 11, lines 60-65, the copied instance is managed according to a second partitioning scheme corresponding to the nodes of the testing cluster).
Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest the additional limitations in combination with the independent claims. Although the cited prior art teaches the broad construction of the independent claim limitations, the disclosure is not compatible with the further limitations of the dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL D TSUI/               Primary Examiner, Art Unit 2132